                                          Case 3:20-cv-08060-MMC Document 19 Filed 01/04/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ADRIENNE BROADBEAR,                             Case No. 20-cv-08060-MMC
                                                       Plaintiff,                        ORDER AFFORDING PARTIES
                                  8
                                                                                         LEAVE TO FILE SUPPLEMENTAL
                                                 v.                                      BRIEFING; CONTINUING HEARING
                                  9
                                                                                         ON DEFENDANT'S MOTION TO
                                  10     JOHN P. EARLY,                                  COMPEL ARBITRATION;
                                                                                         CONTINUING CASE MANAGEMENT
                                                       Defendant.                        CONFERENCE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant John P. Early's "Motion to Compel Arbitration and

                                  14   Stay Action," filed November 30, 2020. Plaintiff Adrienne Broadbear has filed opposition,

                                  15   to which defendant has replied. Having read and considered the parties' respective

                                  16   written submissions, the Court finds it appropriate to afford the parties leave to file

                                  17   supplemental briefing, as discussed below.

                                  18          In the above-titled action, plaintiff, who rents an apartment in a building owned by

                                  19   defendant, asserts several claims arising from defendant's alleged failure to properly

                                  20   maintain the premises. By the instant motion, defendant seeks, under the Federal

                                  21   Arbitration Act ("FAA") and in light of a provision in the parties' rental agreement, an order

                                  22   compelling plaintiff to arbitrate plaintiff's claims. See 9 U.S.C. § 2 (providing "[a] written

                                  23   provision in any . . . contract evidencing a transaction involving commerce to settle by

                                  24   arbitration a controversy thereafter arising out of such contract or transaction . . . shall be

                                  25   valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

                                  26   for the revocation of any contract").

                                  27          Here, the parties dispute whether the rental agreement is a "contract evidencing a

                                  28   transaction involving commerce." See id.; see also Allied-Bruce Terminix Cos. v.
                                          Case 3:20-cv-08060-MMC Document 19 Filed 01/04/21 Page 2 of 2




                                  1    Dobson, 513 U.S. 265, 276-77 (1995) (holding FAA applies to agreements in which

                                  2    parties thereto "engag[ed] in activity that affect[s] commerce") (internal quotation and

                                  3    citation omitted). Although, in their respective filings, the parties cite to cases in which

                                  4    those courts were asked to consider whether specified types of activities affect

                                  5    commerce, they cite no such authority as to the renting of residential property. In

                                  6    reviewing potentially relevant case law, however, the Court has located three cases that

                                  7    would appear to bear on the issue, namely, Russell v. United States, 471 U.S. 858, 862

                                  8    (1985), United States v. Gomez, 87 F.3d 1093, 1095-96 (9th Cir. 1996), and Chambless

                                  9    Enterprises, LLC v. Redfield, 2020 WL 7588849, at 8 (W.D. La. December 22, 2020).

                                  10          Accordingly, each of the parties is hereby afforded leave to file, no later than

                                  11   January 18, 2021, a supplemental brief, not to exceed five pages in length, addressing

                                  12   the above-referenced authorities, as well as any other authority not previously discussed
Northern District of California
 United States District Court




                                  13   in the parties' respective briefing that may bear on the above-referenced question.

                                  14          In light thereof, the hearing on defendant's motion to compel is hereby

                                  15   CONTINUED to February 5, 2021, at 9:00 a.m. Additionally, the Case Management

                                  16   Conference is hereby CONTINUED from February 19, 2021, to March 19, 2021, at 10:30

                                  17   a.m.; a Joint Case Management Statement shall be filed no later than March 12, 2021.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: January 4, 2021
                                                                                                 MAXINE M. CHESNEY
                                  21                                                             United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
